DETAILED ACTION

This is the first office action regarding application number 16/954249, filed on 06/16/2020, which is a 371 of PCT/CN2019/120386, filed on 11/22/2019, which claims benefit of CN2019103396520, filed on 04/25/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s republic of China on 04/25/2019.	
Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 07/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Applicant amended claim 1 to include the features of former claims 2 and 3, which is a liquid storage box. However, this is not a “shared technical feature” between Groups I and II under PCT rule 13.2. The restriction is made final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the  "filter screen" in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the “heating device” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
  "a cooling mechanism"  in claim 1, interpreted as  sleeve as described in page 8 of original disclosure “The cooling mechanism comprises a cooling jacket 8 fixedly connected onto an outer surface of a side wall of the spraying nozzle in a sleeving way”, or equivalents thereof.
 “a laser generating mechanism” in claim 1, interpreted as a laser source      as described in page 5 of original disclosure “the laser generating mechanism is a laser device”, or equivalents thereof.
“a work box” in claim  1, interpreted as a table as described in Fig. 1 of original disclosure, or equivalents thereof.
 “the vertical driving mechanism” in claim 8, interpreted as a servomotor     as described in pages 9-10 of original disclosure “The vertical driving mechanism comprises a vertical support plate 20. The vertical support plate is fixed onto a work table 21. A first servo motor 22 is fixed to a top end of the vertical support plate”, or equivalents thereof.
“two-axis linkage mechanism” in claim 8, interpreted as a servomotor as described in page 9 of original disclosure “The two-axis linkage mechanism comprises a second servo motor 26 fixed on the work table” , or equivalents thereof.
“the rotating mechanism assembly” in claim 8, interpreted as servomotor     as described in page 9 of original disclosure “The rotating mechanism assembly comprises a first rotating mechanism and a second rotating mechanism. The first rotating mechanism comprises a rotating support frame 29 fixed on the third slide block. A fourth servo motor 36 is fixed to two ends of the rotating support frame. An output shaft of the fourth servo motor is connected with a rotating plate 30. A second rotating assembly is fixed onto the rotating plate. The second rotating assembly uses a fifth servo motor 31”, or equivalents thereof.
“the first rotating mechanism” in claim 9, interpreted as  servomotor as described in page 9 of original disclosure, or equivalents thereof.
 “the second rotating mechanism” in claim 9, interpreted as  servomotor     as described in page 9 of original disclosure, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in a connecting position”. However, it is not clear where this connecting position is located. The first pipeline is connected to a pump. The pump is outside the liquid storage box as described in Fig. 1. It is not clear how the filter screen is connecting liquid storage box and the first pipeline.
Claim 6 depends on claim 1 and recites “a mirror tube”, claim 1 also recites “a mirror tube”. It is not clear if these are the same tube. 
Claim 8 recites “in mutually vertical first direction and second direction in a horizontal plane”. It is not clear if the rotating mechanism and workbox “mutually” move together in the same direction. It is also not clear what are vertical first direction and horizontal second direction. It is also not clear if the horizontal movement is in both X axis, and Y axis; or either X or Y axis.
Claims 4-9 are rejected based on their dependency on claim 1.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable.
 Claim(s)  1, 4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuma, JP 2007185694 (hereafter Kazuma) and further in view of Masahiro et al., JP 2008178895 (hereafter Masahiro), Sun et al., CN 105479173 A (hereafter Sun), and Benedict, Nontraditional Manufacturing Processes, 1987 (hereafter Benedict).
Regarding claim 1,
“A laser-jet liquid beam self-generated abrasive particle flow composite processing device, comprising:” (Kazuma teaches a laser jet machining device comprising laser beam and a high pressure liquid jet containing abrasive grains in abstract.)
“a spraying nozzle, connecting with a supplying mechanism configured to supply a salt saturated solution at a set pressure to the spraying nozzle;….the spraying nozzle being configured to spray out the fine crystal grains along with the salt saturated solution to perform impact and grinding on a surface of a workpiece;” (Fig. 2 teaches spraying nozzle 50. 
Page 8 of the attached machine translation teaches “The water pressure is preferably 50 MPa or more in order to obtain a processing effect by a liquid jet, and more preferably about 200 MPa in order to obtain a sufficient processing effect.” Here water pressure corresponds to the set pressure.

    PNG
    media_image1.png
    491
    562
    media_image1.png
    Greyscale

Fig. 2 of Kazuma teaches a spraying nozzle that sprays grains and solution
Page 8 of Kazuma further teaches “Connected to the liquid jet introduction pipe 70 is a liquid jet supply device (not shown) for supplying water into which the abrasive grains are mixed at an appropriate ratio and supplying the water into the introduction pipe 70.” Here water mixed with abrasive grains  correspond to the salt saturated solution. The liquid jet supply device corresponds to the supplying mechanism.
The limitation “the spraying nozzle may spray out the fine crystal grains along with the salt saturated solution to perform impact and grinding on the surface of a workpiece” is interpreted as the nozzle has the capability to spray grains and solution. Page 3 of Kazuma teaches “The liquid jet of the present invention is a fluid in which an appropriate amount of abrasive grains are mixed in a liquid and ejected at a high pressure.” Thus the nozzle 50 of Kazuma is capable of spraying grains and solution for laser processing a workpiece. )
 “the spraying nozzle is further connected with a mirror tube; and the mirror tube is connected with a laser generating mechanism configured to generate laser rays; and” (Fig. 2 teaches a laser beam introducing tube 60, which introduces a laser beam L into the nozzle 50, comprising a reflecting mirror 63. Page 7, paragraph 4 teaches   “A laser oscillator (not shown) such as a YAG laser oscillator is connected to the laser beam introducing tube 60”.)
“and a work box, configured to fix the workpiece and collect the salt saturated solution sprayed out by the spraying nozzle.” ( Fig. 1 teaches work table 12 that corresponds to the workbox in the instant claim. Page 9 teaches “the work is attracted and held on the work table 12,”. Page 7 teaches “A rectangular opening 12a is formed at the center of the work table 12, and a water receiving tank for receiving the liquid jet ejected from the nozzle 50 is provided in the Y-axis base 30 below the opening 12a.”)

    PNG
    media_image2.png
    633
    762
    media_image2.png
    Greyscale

Fig. 1 of Kazuma teaches work table and drive mechanisms
“wherein the supplying mechanism comprises a liquid storage box configured to contain the salt saturated solution; the liquid storage box is connected with the spraying nozzle through a first pipeline; the first pipeline is connected with a driving pump; and the driving pump is configured to drive the salt saturated solution in the liquid storage box to enter the spraying nozzle; and” (Page 8, paragraph 3 teaches “Connected to the liquid jet introduction pipe 70 is a liquid jet supply device (not shown) for supplying water into which the abrasive grains are mixed at an appropriate ratio and supplying the water into the introduction pipe 70. A liquid jet containing the supplied abrasive grains is introduced into the nozzle 50 through the liquid jet introduction pipe 70.”Here liquid jet supply device corresponds to liquid storage box, pipe 70 corresponds to first pipeline.
Page 8, paragraph 3 further teaches “The water pressure is preferably 50 MPa or more in order to obtain a processing effect by a liquid jet, and more preferably about 200 MPa in order to obtain a sufficient processing effect.” Thus Kazuma teaches water pressure as a result effective variable. It is implied that a pump is connected to the pipe 70 and jet supply device to control water pressure.)
Kazuma does not explicitly teach cooling mechanism, heating device, and filter. 
“the spraying nozzle is connected with a cooling mechanism configured to cool the salt saturated solution inside the spraying nozzle and precipitate fine crystal grains from the salt saturated solution;” (The limitation “a cooling mechanism configured to cool the salt saturated solution….and precipitate fine crystal grains from the salt saturated solution” is describing  mechanism cools effectively. 
Masahiro teaches a laser cladding apparatus comprising “a powder feed nozzle 4 which is brought close to the laser beam application nozzle 2, and movably installed together with the laser beam application nozzle 2 to feed metal powder 5 to the object, and a cooling means 14 for cooling the powder feed nozzle 4 by passing a fluid around the powder feed nozzle 4.” Thus Masahiro is solving the same problem of cooling the feed nozzle as the instant claim.
Fig. 2 of Masahiro teaches a cooling pipe line 14,  expansion means 15, and elbow 12  that can “effectively cool the powder supply pipe 13” as taught in page 6. The pipe 14, expansion means 15, and elbow 12 corresponds to the cooling mechanism in the instant claim.

    PNG
    media_image3.png
    547
    432
    media_image3.png
    Greyscale

Fig. 2 of Masahiro teaches a cooling mechanism comprising cooling pipe 14, expansion means 15, and elbow 12
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the cooling mechanism of Masahiro to the nozzle of Kazuma to cool the grains solution flowing through the nozzle. One of ordinary skill in the art would have been motivated to do so in order to “cool a powder supply nozzle with an inexpensive configuration and can stably perform laser deposition and suppression of distortion of a base material even at high output and high speed movement” as taught in page 3 of Masahiro.)
Primary combination of references does not explicitly teach heating device, and filter in liquid storage box. 
 “and a filter screen is disposed in a connecting position of the liquid storage box and the first pipeline;” (Sun teaches “a micro laser-temperature chemical synchronous composite processing device and processing method, comprising a laser processing unit, a worktable and a chemical processing unit” in abstract. Thus Sun is from the same field as the instant claim. 
Fig. 1 teaches a filter screen 11 inside liquid storage box. 

    PNG
    media_image4.png
    586
    832
    media_image4.png
    Greyscale

Fig. 1 of Sun teaches a composite processing device
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the filter as taught in Sun to the liquid supply device of Kazuma to protect the pump from impurities. One of ordinary skill in the art would have been motivated to do so because “filtering net 11 is a multilayer filter with micro-nanometer hole. The middle part is set with the box body 9, the function of filtering the chemical liquid removing slag and impurities after reflowing and reused” as taught in paragraph 3, page 11 of Sun.)
“wherein a heating device is disposed in the liquid storage box,”( Primary combination of references does not explicitly teach a heating device in the liquid storage box. 
Benedict teaches on page 128 “Electrolyte pressure and temperature also play an important role in controlling the process….The temperature of the electrolyte can be between 24 and 65°C (75 and 150°F), but the selected temperature must be maintained within a few degrees because electrical conductivity and process repeatability are affected by these changes.” Page 134 teaches “All electrolytes must be cooled to remove waste heat and maintain temperature. The electrical conductivity of an electrolyte changes as a function of temperature. For example, sodium chloride increases its conductivity by 100% when the temperature is increased from 24 to 71 °C (75 to 160°F).” Thus Benedict teaches that temperature of electrolyte is a result effective variable. It is inherent that a heating device is needed in the liquid storage box to control the temperature of electrolyte solution in the storage box. Here electrolyte corresponds to the salt saturated solution in the instant claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a heating device as taught in Benedict to the liquid supply device of Kazuma. One of ordinary skill in the art would have been motivated to do so because “The sludge in an electrolyte generally takes the form of tiny particles, some of which are as small as 1 micron. It is always less expensive to purify the electrolyte than to use it once and dispose of it” as taught in page 134 of Benedict. Additionally, it is inherent that solid solubility limit of a solution depends on temperature. Thus maintaining a set temperature maintains the solid solubility limit of the solution and ensures process repeatability.)
Regarding claim 4,
“The laser-jet liquid beam self-generated abrasive particle flow composite processing device according to Claim 1, wherein the liquid storage box is connected with the work box through a second pipeline.” (Sun teaches in Fig. 1 and page 12, paragraph 5 “reflux pipe 13 is a hollow corrosion-resistant pipeline, one end of which is connected with the recycling box 24, and the other end is connected with the liquid storage box cover 12 for the chemical liquid and slag in the liquid storage tank.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the second pipeline as taught in Sun to the liquid jet supply device of Kazuma to recover and recycle the liquid. One of ordinary skill in the art would have been motivated to do so “to recover the chemical liquid and slag” as taught in page 12, paragraph 3 of Sun. Sun further teaches in page 6, paragraph 8 “it can recover the chemical liquid to prevent evaporation and spilling of the chemical liquid.”)
Regarding claim 6,
“The laser-jet liquid beam self-generated abrasive particle flow composite processing device according to Claim 1, wherein the laser generating mechanism is a laser device, and the laser device is connected with a mirror tube through an optical cable.” (Page 7, paragraph 4 of Kazuma teaches   “A laser oscillator (not shown) such as a YAG laser oscillator is connected to the laser beam introducing tube 60.” Kazuma does not explicitly teach an optical cable.
Sun teaches optical fiber 2 connecting laser source 1 to the laser processing head in Fig. 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the optical fiber as taught in Sun to the laser jet of Kazuma to deliver the laser beam from source to tube 60. One of ordinary skill in the art would have been motivated to do so because “The laser 1 is optical fibre laser, the output of the pulse laser with high peak power, high beam quality, high repetition frequency and maintenance-free. optical fiber 2, one end of the laser 1, and the other end is butted with the laser processing head, the function of which is the laser 1 outputs a laser beam to the laser processing head”  as taught in page 9, paragraph 5 of Sun. Thus, optical fiber delivers a high power, high quality laser beam from source to processing head.)
Regarding claim 8,
“The laser-jet liquid beam self-generated abrasive particle flow composite processing device according to Claim 6, wherein the spraying nozzle and the mirror tube are vertically disposed and are connected with a vertical driving mechanism, the vertical driving mechanism is configured to drive the spraying nozzle and the mirror tube to move in a vertical direction,” (Fig. 1 and page 7, paragraph 2 of Kazuma teach “A columnar column 13 extending upward in the vertical direction (Z direction) is fixed to one side surface of the base 10. … Is provided with a cylindrical machining shaft 40 extending along the Y direction to the work table 12. The machining shaft 40 is provided so as to be movable up and down along the column 13 and is moved up and down by a vertical drive mechanism (not shown) housed in the column 13. A nozzle 50 that emits a laser beam and a liquid jet downward is attached to the tip of the processing shaft 40 via a bracket 41.”
 “the work box is positioned under the spraying nozzle and connected with a rotating mechanism assembly, the rotating mechanism assembly is connected with a two-axis linkage mechanism, the two-axis linkage mechanism is configured to drive the rotating mechanism and the work box to move in mutually vertical first direction and second direction in a horizontal plane, and the rotating mechanism assembly is configured to drive the work box to rotate in the vertical direction and the first direction.”(The limitation “the two-axis linkage mechanism is configured to drive the rotating mechanism and the work box to move in mutually vertical first direction and second direction in a horizontal plane” is interpreted as two-axis linkage mechanism moves the work box in first and second directions in a horizontal plane. 
Fig. 1 of Kazuma teaches work table 12 positioned under nozzle.
Kazuma teaches in page 6, paragraph 4 “The XY movement table 11 is a combination of an X-axis base 20 provided on the base 10 so as to be movable in the X direction and a Y-axis base 30 provided on the X-axis base 20 so as to be movable in the Y direction. The X-axis base 20 is slidably attached to a pair of parallel guiderails 21, 21 extending in the X direction fixed on the base 10,and is moved in the X direction by the X-axis drive mechanism22. The Y-axis base 30 is slidably attached to a pair of parallel guide rails 31, 31 extending in the Y direction fixed on the X-axis base 20, and is moved in the Y direction by a Y-axis drive mechanism 32.” The X-axis and Y-axis drive mechanisms correspond to two axis linkage mechanism.
Kazuma teaches in page 6, paragraph 5 “The work table 12 is rotatably or fixedly installed on the Y-axis base 30 and is moved in the X direction or the Y direction in accordance with the movement of the X-axis base 20 and the Y-axis base 30. By appropriately adjusting the moving direction and moving speed of the X-axis base 20 and the Y-axis base 30, not only linear movement in the X-direction and Y-direction but also the work table 12 is moved in a curved shape to perform curved machining.” It is implied that work table is rotatably installed by a rotating mechanism. Since the movement of X-axis base and Y-axis base controls the rotation of work table, it is further implied that the rotating mechanism is connected to two axis linkage mechanism.)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuma and further in view of Masahiro, Sun and Benedict as applied to claim 1 above and further in view of Riemann, US 20190047088 (hereafter Riemann) as evidenced by Compressor website, www.swtc.edu/ag_power/air_conditioning/lecture/compressor.htm, 2016 (hereafter compressor website). 
“The laser-jet liquid beam self-generated abrasive particle flow composite processing device according to Claim 1, wherein the cooling mechanism comprises a cooling jacket fixedly connected onto an outer peripheral surface of the spraying nozzle in a sleeving way, a cooling cavity is formed in a pipe wall of the cooling jacket, the cooling cavity communicates with a first cooling pipe and a second cooling pipe, and the first cooling pipe and the second cooling pipe are connected with a compressor.” (Primary combination of references does not explicitly teach a cooling jacket.
The limitation “in a sleeving way” is interpreted as a sleeve.
Reimann teaches a laser metal deposition head comprising “a main body, a nozzle seat, a powder flow guide, an inner nozzle, an outer nozzle, and a coolant sleeve” in abstract. Thus Reimann is solving the same problem of designing a coolant sleeve for a nozzle as the instant claim. 

    PNG
    media_image5.png
    510
    697
    media_image5.png
    Greyscale

Fig. 10 of Reimann teaches coolant sleeve
Fig. 1 and 10 teach coolant sleeve 126 connected to outer surface of nozzle.
Paragraph [77] teaches “Coolant channels 1006 and 1008 correspond with coolant connection ports 1010 and 1012 in coolant sleeve 126, and allow coolant flowing in from the main body of a nozzle assembly through nozzle seat 124 to reach coolant sleeve 126. Either of coolant connection ports 1010 and 1012 can act as a coolant entry port while the other acts as a coolant outlet port.” Here ports 1010 and 1012 correspond to first and second cooling pipes in the instant claim.
Since the connection ports create a coolant flow through sleeve 126, it is implied that sleeve 126 has a cavity configured for the coolant to flow.
Reimann does not explicitly teach a compressor connected to cooling pipes. Since Reimann teaches coolant flow for heat transfer, it is implied that input and output ports of coolant sleeve are connected to a compressor as evidenced by   Compressor website. Compressor website teaches “The purpose of the compressor is to circulate the refrigerant in the system under pressure, this concentrates the heat it contains. At the compressor, the low pressure gas is changed to high pressure gas.” 

    PNG
    media_image6.png
    891
    1754
    media_image6.png
    Greyscale

Screenshot of compressor website
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the coolant sleeve as taught in Reimann to the laser jet device of Kazuma to cool the nozzle. One of ordinary skill in the art would have been motivated to do so because “The physical interface (i.e., contact) between coolant sleeve and outer nozzle 128 allows for heat transfer away from outer nozzle 128, which is subject to the most heat from the laser metal deposition process (both in ambient heating and laser reflections). In some embodiments, outer nozzle 128 is made of highly conductive materials (e.g., copper or aluminum alloys) so that even the small surface area interface between coolant sleeve 126 and outer nozzle 128 allows for effective heat transfer away from outer nozzle 128 with a relatively compact coolant sleeve 126” as taught in paragraph [61] of Reimann.)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuma and further in view of Masahiro, Sun and Benedict as applied to claim 1 above and further in view of Nomaru et al., US 20190131173 (hereafter Nomaru).
“The laser-jet liquid beam self-generated abrasive particle flow composite processing device according to Claim 1, wherein a transparent sealing lens is disposed between the spraying nozzle and the mirror tube, a reflecting mirror configured to guide laser rays into the spraying nozzle is disposed in the mirror tube, a collimating mirror and a focusing mirror which are fixedly connected with the mirror tube are disposed between the reflecting mirror and the transparent sealing lens, and the collimating mirror is disposed adjacent to the reflecting mirror.” ( Primary combination of references does not explicitly teach a sealing lens and a collimating lens.
Nomaru teaches “a laser processing apparatus including: a holding unit including a holding table adapted to hold a plate-shaped workpiece; a laser beam applying unit adapted to apply a laser beam to the workpiece held by the holding table to process the workpiece; and a liquid supply mechanism disposed on the holding unit” in paragraph [8]. Nomaru is from the same field as the instant claim.
Nomaru teaches in Fig. 6, a reflecting prism 84 and a condenser 86. Paragraph [38] and Fig. 6, 7, 8 teach condenser 86 comprises a “polygon mirror 91 as dispersing means dispersing the laser beam LB emitted from the laser oscillator 82; … and a focusing lens (fθ lens) 86b adapted to focus the laser beam LB and thereby to apply the laser beam to the workpiece. Under the focusing lens 86b and at a lower end of the housing 86a, a transparent plate 42 is disposed such as to hermetically close a lower end portion of the housing 86a (refer to FIG. 7B as well).” Here polygon mirror corresponds to collimating lens, transparent plate 42 corresponds to transparent sealing lens.

    PNG
    media_image7.png
    442
    608
    media_image7.png
    Greyscale

Fig. 6 of Nomaru teaches reflecting prism and condenser

    PNG
    media_image8.png
    604
    772
    media_image8.png
    Greyscale


Fig. 7B and 8 of Nomaru teaches dispersing mirror, focusing mirror, and sealing lens 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the lenses as taught in Nomaru to the laser system of Kazuma to deliver the laser beam to workpiece. One of ordinary skill in the art would have been motivated to do so because “The laser beam LB guided from the rectangular prism mirror 84 is guided to the fθ lens 86b in such a manner that its application direction is dispersed in the X-axis direction by the rotating mirrors M, whereby the laser beam LB is applied while being dispersed in a predetermined range in the X-axis direction on the workpiece” as taught in paragraph [38] of Nomaru.)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuma,  further in view of Masahiro, Sun, and Benedict as applied to claim 1 above and further in view of Chen et al., CN 102873643 (hereafter Chen).
“The laser-jet liquid beam self-generated abrasive particle flow composite processing device according to Claim 8, wherein the rotating mechanism assembly comprises a first rotating mechanism and a second rotating mechanism, the first rotating mechanism is connected with the work box and is configured to drive the work box to rotate in the vertical direction, and the second rotating mechanism is connected with the first rotating mechanism and is configured to drive the work box to rotate in the first direction.” (The primary combination of references does not explicitly teach two servo motors.
Chen teaches a micro-jet processing device comprising a sealed container and  a working table driving system. Thus Chen is solving the same problem of designing a working table driving system as the instant claim. 
Chen teaches in page 3, paragraph 6 “the working table driving system I comprises a servo lifting platform moving up and down 11, a servo lifting platform 11 is rotating servo rotation platform movement 12, on the servo rotation platform 12 is for fixing work-piece support table 13 rotary shaft symmetrically curved workpiece 15”. Servo rotation platform 12 corresponds to first rotating mechanism, servo lifting platform 11 corresponds to second rotating mechanism. 

    PNG
    media_image9.png
    669
    671
    media_image9.png
    Greyscale

Fig. 1 of Chen teaches two servos to rotate and lift the work table
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the rotating mechanisms as taught in Chen to the work table of Kazuma. One of ordinary skill in the art would have been motivated to do so because it enables the polishing tool to polish small diameter optical element using micro-jet to obtain super smooth surface as taught in page 3, paragraph [3-4] of Chen.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
 Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761